Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 16, 2008                                                                                           Clifford W. Taylor,
                                                                                                                  Chief Justice

  136065 (61)(62) 	                                                                                     Michael F. Cavanagh
  136096                                                                                                Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
  LISA FEDEWA, Personal Representative of the                                                           Stephen J. Markman,
  Estate of Nicholas Ryan Fedewa,                                                                                      Justices
              Plaintiff-Appellee,
  v       	                                                          SC: 136065
                                                                     COA: 274088
                                                                     Macomb CC: 2005-002126-NO
  ROBERT CLANCY CONTRACTING, INC., 

          Defendant, Cross-Defendant-Appellant, 

  and 


  BAY-RAMA, INC., 

            Defendant, Cross-Plaintiff-Appellee. 

  _________________________________________/ 


  LISA FEDEWA, Personal Representative of the

  Estate of Nicholas Ryan Fedewa, 

              Plaintiff-Appellee, 

  v       	                                                          SC: 136096
                                                                     COA: 274088
                                                                     Macomb CC: 2005-002126-NO
  ROBERT CLANCY CONTRACTING, INC., 

          Defendant, Cross-Defendant-Appellee, 

  and 


  BAY-RAMA, INC., 

            Defendant, Cross-Plaintiff-Appellant.                             

  _________________________________________/ 


         On order of the Court, the motion for immediate consideration is GRANTED. In
  light of the parties’ representation that they have reached a tentative settlement of their
  dispute, the motion to lift the stay of trial court proceedings is GRANTED. The
  applications for leave to appeal remain pending.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            July 16, 2008                       _________________________________________
         t0715                                                                    Clerk